Judgement, Supreme Court, New York County (Rena K. Uviller, J.), rendered June 7, 2006, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of from IV2 to 3 years, unanimously affirmed.
Defendant claims that the court unlawfully imposed a mandatory surcharge and fees, without including them in its oral pronouncement of sentence. For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]), we find that claim to be unpreserved. Were we to review the claim, we would find it without merit (id.). Since the imposition of the surcharge and fees was a ministerial matter containing no element of discretion (compare People v Williams, 44 AD3d 335 [2007]), these portions of the sentence could be imposed by way of the court’s commitment sheet and worksheet, which constituted “[entries] upon the records of the court” (Hill v United States ex rel. Wampler, 298 US 460, 464 [1936]). Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.